ORDER

PER CURIAM.
David Harris appeals from a sentence as a Class X offender entered on a jury verdict convicting him of first degree assault for inflicting serious physical injury on victim. In addition, he appeals the denial of his Rule 29.15 motion. The judgment is affirmed pursuant to Rules 30.25(b) and 84.16(b).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memoran*50dum opinion for their information only, setting forth the basis for this order.